Fourth Court of Appeals
                            San Antonio, Texas

                                  JUDGMENT
                               No. 04-13-00351-CV

               IN THE INTEREST OF L.L.M. and E.M., Children

           From the 224th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2011-PA-01921
                   Honorable Richard Garcia, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

 SIGNED November 6, 2013.


                                          _________________________________
                                          Patricia O. Alvarez, Justice